Wells, J.
Interest is payable upon pecuniary legacies from the time when, by the terms of the will or by the rules of law, they become due and ought to be paid. It is incident to the principal demand, and not imposed upon the executor for his neglect.
1. Evidence offered to justify or excuse the executors, in not paying the legacies at an earlier date, was properly rejected as immaterial.
2. For the same reason, the defence that the legatees caused delay by unjustifiable proceedings, embarrassing the executors in the settlement of the estate, was equally inadmissible for the purpose of defeating their claim to interest.
3. Demand of payment is not necessary to entitle the legatee to interest.
4. The provision for payment of the legacies “ next after my lawful debts,” and “ as soon as the same can be conveniently doné from sales and collections of my property without sacrifice,” relates to the order of preference, and not to the time of payment. It is in no legal sense a condition upon which the vesting of the legacies is to depend.
5. The fact that the debts have not all been paid is no defence to the recovery of principal or interest; there being no a1lti¿atica of insufficiency of assets.
*5916. The statute of limitations is no defence. So long as the executors hold the fund, they hold it for the benefit of those who are entitled to it according to the terms of the trust declared by the will.
7. The right of Barker B. Kent to recover his wife’s legacy is not controverted here; and it does not appear to come within the statutes relating to married women. The legacy vested before the statute of 1857, and it does not appear that ■ they were married after the statute of 1855.
8. The rulings of the court below were all correct, except as to the date from which to compute the interest.
The bequest of $2 per day to the widow does not bear interest from the death of the testator, or the probate of the will. It is itself in the nature of interest, or income for her support, payable from time to time through the year. As she died before the end of the first year, we think the interest should be computed from the end of one year from the death of the testator, upon the amount due to her at the date of her own decease. The other legacies were to be paid “ within three years from the date of the probate of this will.” They were not absolutely due until the end of that period; and interest should be computed accordingly.
The fact that Harrison Dunham was a minor, having no guardian authorized to receive his legacy at the time it became payable, does not of itself deprive him of the right to have interest from that time. The executor did not pay the money into court for his use; and was not prevented or delayed in making the payment, by the want of capacity in the legatee to receive it. The general rule, already stated, is founded upon the principle that interest follows as an accretion to the principal legacy, and does not depend upon demand or default. Special circumstances may furnish ground for an exception; but we do not find them in this case. The direction in Miles v. Boyden, 3 Pick. 213, that interest should be computed only from the date of the writ, must have been made upon the idea of charging the executor personally with interest on the ground of neglect or delay of payment. The question was not discussed; and the reason given is applica*592ble only to that aspect. If not based upon some ground of exception, we think it is not to be followed. It does not accord with the general rule as we understand it. 2 Redfield on Wills, 567, c. IB, § 59, pi. 5, and note.
. There is no occasion for annual rests. The facts are not such bs to entitle the plaintiffs to compound interest.
For the single purpose of revising the computation of interest in accordance herewith, the Exceptions are sustained.